Citation Nr: 0432455	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus Type II with diabetic 
retinopathy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected diabetic gastroparesis, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected impotency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from October 1964 to 
September 1966.  he served in Vietnam and was awarded the 
Combat Infantryman Badge.

By means of an August 2001 rating decision, the RO awarded 
service connection for diabetes mellitus.  A 20 percent 
disability rating as assigned.  Service connection was also 
granted for impotence, rated as noncompensably disabling, on 
a secondary basis.  In February 2002, the veteran indicated 
disagreement with the assignment of those disability ratings; 
a statement of the case was issued in August 2002.  The 
veteran perfected his appeal by means of his submission of a 
substantive appeal (VA Form 9) in September 2002.

In an October 2002 rating decision, the RO separately rated 
the veteran's diabetic gastroparesis and assigned a 10 
percent disability rating therefor.  For rating purposes the 
veteran's service-connected diabetes mellitus and related 
problems were listed as follows: Type II diabetes mellitus 
with diabetic retinopathy, rated as 20 percent disabling; 
diabetic gastroparesis, rated as 10 percent disabling; and 
impotence, rated noncompensably disabling.  The veteran 
continued to disagree with the assigned disability ratings.  

A personal hearing was held before the undersigned at the RO 
in February 2004.  A transcript of that hearing is associated 
with the veteran's claims file.

Other procedural matters

In its August 2001 rating decision, the RO, in addition to 
the actions discussed above, denied claims of entitlement to 
service connection for neuropathy and a sinus disorder.  The 
veteran did not indicate disagreement with those denials 
within one year after receiving notice of the RO's decision 
and, accordingly, those issues have not been developed for 
appeal and are not before the Board.  See 38 C.F.R. § 20.200 
[an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal]; 38 C.F.R. 
§ 20.201 [a notice of disagreement consists of a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result]; and 
38 C.F.R. § 20.302(a) [a claimant, or his or her 
representative, must file a notice of disagreement within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination].  See also Archbold v. 
Brown, 9 Vet. App. 124 (1996) [notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].

The Board also notes that the veteran, in his February 2002 
notice of disagreement, referred to surgery due to a lesion 
on his right vocal cord, purportedly resulting from acid 
reflux due to stomach problems caused by his diabetes.  The 
question of entitlement to service connection for a vocal 
cord disability as described by the veteran has not been 
considered by the RO, and that matter is accordingly referred 
to the RO for action as appropriate.


FINDINGS OF FACT

1.  Type II diabetes mellitus is manifested by the use of 
insulin; regulation of activities that are not attributable 
to separately rated compensable complications of diabetes is 
not shown.
 
2.  Diabetic retinopathy is manifested by corrected visual 
acuity of 20/20, bilaterally.

3.  Diabetic gastroparesis is manifested by moderate episodes 
of gastroesophageal reflux disease with Barrett's esophagus 
averaging 14 days in duration and occurring three or four 
times yearly, and continuous moderate symptoms.

4.  Impotency is manifested by complaints of erectile 
dysfunction.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal so as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for Type 
II diabetes mellitus, with retinopathy, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Codes 6061 through 6069, 4.119, Diagnostic Code 
7913 (2004).

2.  The criteria for a 20 percent disability rating for 
diabetic gastroparesis are met.  38 U.S.C.A. §§ 1155 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Codes 
7309-7304 (2004).

3.  The criteria for a 20 percent disability rating for 
impotency are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.115b, Diagnostic Code 7522 (2004).

4.  The criteria for increased disability ratings for the 
three service-connected disabilities on appeal on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected diabetes mellitus.  As 
described in the Introduction, the veteran's service 
connected diabetes encompasses retinopathy; his diabetes also 
encompasses his service-connected diabetic gastroparesis, 
which is rated as a separate disorder pursuant to the 
regulatory provisions (discussed below) by which the symptoms 
of diabetes are evaluated.  The veteran's service-connected 
impotence, which was deemed by VA to be secondary to his 
diabetes, but not a symptom thereof, is also rated 
separately. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
 




Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2001 and October 2002 rating decisions, by statements 
of the case issued in August 2002 and August 2003, and by 
supplemental statements of the case issued in May 2003, 
August 2003, and December 2003, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
August 20, 2003, with a copy to his representative, which 
specifically referenced the requirements of the VCAA.  
Crucially, the veteran was informed by means of this letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would make reasonable efforts to 
help him get records relevant to his claim.  In addition, by 
means of a letter from the RO dated in August 2002, the 
veteran was also notified specifically of the information 
required of him.  At that time, he was provided a VA Form 21-
4142 and was asked to provide the names and address of all 
doctors and medical facilities that have treated him.  The 
veteran was notified specifically of the information VA would 
attempt to obtain on his behalf.  He was informed that VA 
would attempt to obtain records from any doctors or medical 
facilities he identified.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and his obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letter of August 2003 
requested a response within 30 days.  The letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The veteran has had more than one 
year to submit evidence in support of his appeal.  Evidence 
was submitted (with an accompanying waiver of regional office 
review) by the veteran at his February 2004 personal hearing.  
It does not appear that any further evidence or information 
is forthcoming.  Since the veteran has, as a matter of fact, 
been provided at least one year to submit evidence, and it is 
apparent that he has nothing further to submit, the 
adjudication of his claims by the Board at this time will 
proceed.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA gastrointestinal 
examination in November 2003, and VA diabetes examinations in 
July 2003 and May 2001.  In additional, the RO requested and 
obtained the veteran's VA and private treatment records.  
There is no indication that any records exist that have not 
been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony before VA, an opportunity he 
availed himself of in February 2004, when he proffered 
testimony before the Board.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

Specific schedular criteria will be discussed where 
appropriate in the analysis below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

1.  Entitlement to an increased disability rating for 
service-connected Type II diabetes mellitus with retinopathy, 
currently evaluated as 20 percent disabling

The veteran is seeking an increased disability rating for his 
service-connected Type II diabetes mellitus with retinopathy, 
which is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's diabetes is currently rated under 38 C.F.R. § 
4.119, Diagnostic Code 7913 [diabetes mellitus] (2004).  
Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because 
it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific schedular criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Consideration of a separate rating for diabetic retinopathy

As discussed above, review of the rating assigned for 
diabetes mellitus requires analysis of the severity of 
identified complications of diabetes, to ascertain whether 
such complications are compensable.  The RO has already 
determined that diabetic gastroparesis is compensable, and 
has assigned a separate rating therefor.  As was alluded to 
in the Introduction, in its rating decision of October 2002 
the RO, pursuant to Note (1), assigned a separate 10 percent 
rating for diabetic gastroparesis.  The veteran appealed that 
determination with regard to the disability rating assigned 
therefor; this will be discussed below.    

The RO has also determined that impotency is a disability 
related to diabetes, but is not a symptom thereof, and is 
likewise rated separately and is the subject of this appeal 
by the veteran.  

Applying 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), 
the RO has also identified another disability - diabetic 
retinopathy - as a complication of diabetes.
The RO has not separately rated the veteran's diabetic 
retinopathy, finding it to be noncompensably disabling.  
Thus, the question that must be initially addressed by the 
Board in this analysis is whether a separate, compensable 
disability rating can be assigned for retinopathy under the 
provisions of Diagnostic Code 7913.

The diagnostic criteria pertinent to diseases of the eye 
(38 C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do 
not specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be rated, 
however, as analogous to impairment of central visual acuity 
(Diagnostic Codes 6061 through 6079); see 38 C.F.R. § 4.20 
(2004).  Under these rating criteria, a compensable 
disability rating can be assigned when corrected vision in 
one eye is no better than 20/50, and corrected vision in the 
other eye is no better than 20/40 (Diagnostic Code 6079).  
When corrected vision in each eye is no better than 20/40, 
compensation is not appropriate (Diagnostic Code 6079).

The medical evidence with regard to diabetic retinopathy 
includes a statement from a private physician, dated in 
January 2002, noting that the veteran required glasses for 
best vision, and that, with glasses, he obtained 20/20 vision 
in both eyes.  A May 2001 treatment record also appears to 
indicate that the veteran's vision was 20/20 in each eye.  
Thus, while medical evaluations have revealed background 
diabetic retinopathy bilaterally, the veteran's visual acuity 
is not impacted.  

The Board notes that  a March 2002 VA medical record noted 
incipient cataracts.  There is no medical evidence, however, 
that cataracts have been determined to be a complication of 
the veteran's diabetes, as has diabetic retinopathy.

In short, the medical evidence of record does not show that 
the veteran's corrected visual acuity is of such severity as 
to warrant assignment of a compensable disability rating.  
Because diabetic retinopathy is not a compensable 
complication of the veteran's diabetes, it is properly rated 
as part of the diabetes and not separately.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Board is of course aware of the provisions of 38 C.F.R. 
§ 4.25 (2004), which provides that separate disabilities 
arising from a single disease entity are to be rated 
separately.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994) [a veteran is entitled to separate disability ratings 
if symptomatology associated with of a service-connected 
disability is distinct and separate].  However, the Board 
believes that the specific provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) control in this case, as the 
diagnostic code pertaining to diabetes specifically 
contemplates the situation here present, namely 
manifestations of the service connected diabetes which could 
conceivably be separately rated but which the medical 
evidence demonstrates are noncompensable.

As a final matter, the Board has carefully reviewed the 
medical evidence and has not identified any other 
complications of diabetes which warrant consideration of 
separate ratings.  In particular, there is no diagnosis of 
diabetic neuropathy.  
Abnormal reflexes in the lower extremity and decreased 
vibratory sensation shown on examination in July 2003 were 
determined by the examiner to be more likely related to 
severe degenerative joint disease of the lumbosacral spine 
than secondary to his diabetes.  The veteran has presented no 
evidence to the contrary.

Schedular rating

It has been contended by and on behalf of the veteran, in 
essence, that his Type II diabetes mellitus with retinopathy, 
which is currently evaluated as 20 percent disabling, is in 
fact more severe than is reflected by that rating.  

Having determined that retinopathy is not a compensable 
complication of the veteran's service-connected diabetes, the 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for diabetes by applying the 
schedular criteria.  

The report of the November 2003 VA examination shows that the 
veteran indicated that he had been on insulin since the onset 
of his diabetes, and that he was currently using 
approximately 10 units in the morning, 10 units before lunch, 
10 units before dinner, and 20 units at bedtime.  This report 
notes that he was well-nourished, and does not reflect that 
he was on a restricted diet or was restricted in his 
activities as a consequence of his diabetes.  

The report of the July 2003 VA diabetes examination again 
notes the use of insulin; as in November 2003, there is no 
reference to restriction of diet or limitation of activity 
due to diabetes; to the contrary, it was noted that he was 
physically active and ran daily.  The report of a May 2001 VA 
diabetes mellitus examination again notes the use of insulin, 
and does not reference either diet restrictions or regulation 
of activities.

In brief, the medical evidence, while reflecting that the 
veteran's diabetes requires the regular use of insulin, does 
not demonstrate that his activities are regulated due to his 
diabetes, or that his diet was restricted due to this 
disorder.  As discussed above, his vision is correctable to 
20/20.  The Board notes that the medical evidence, and in 
particular the report of the July 2003 VA examination, 
indicates the presence of gastrointestinal problems due to 
diabetes.  As previously noted, however, gastroparesis is 
rated as a separate disorder.  Accordingly, the criteria for 
a disability rating greater than the 20 percent evaluation 
currently assigned are not met.

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since he filed 
his claim for service connection in December 2000.  The 
medical evidence, and in particular the examination reports 
discussed above, does not indicate symptoms that would 
approximate a rating higher than 20 percent at any time 
during the period of time under consideration.  Based on the 
evidence, the Board finds that a 20 percent disability rating 
was properly assigned for the entire period.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected Type II diabetes 
mellitus with retinopathy.  The benefit sought on appeal is 
accordingly denied.

The matter of the veteran's entitlement to consideration of a 
extraschedular rating will be dealt with below.

2.  Entitlement to an increased disability rating for 
service-connected diabetic gastroparesis, currently evaluated 
as 10 percent disabling.

The veteran is also seeking an increased disability rating 
for his service-connected diabetic gastroparesis, which is 
deemed to be a complication of his diabetes mellitus and 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7309-7304 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio, supra.

The veteran's diabetic gastroparesis is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7309 [stomach, stenosis 
of] (2004).  This diagnostic code requires that this 
disability be rated pursuant to the criteria for gastric 
ulcer, set forth at Diagnostic Code 7304 [ulcer, gastric].  
Diagnostic Code 7304 is deemed by the Board to be the most 
appropriate diagnostic standard, in that it provides specific 
guidance as to how gastric symptoms, such as gastroparesis, 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran's diabetic gastroparesis is 
appropriately rated under Diagnostic Code 7304.

Specific schedular criteria

Under Diagnostic Code 7304, a 60 percent disability rating is 
assigned for severe disability, as manifested by pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe disability, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four times or more 
during the year.  A 20 percent rating is awarded for moderate 
disability, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
assigned for mild disability, with recurring symptoms once or 
twice yearly.

Schedular rating

The Board has carefully reviewed the evidence of record.  The 
most recent medical evidence is a February 2004 statement 
from the veteran's private physician which indicates that the 
veteran experienced moderate episodes of gastroesophageal 
reflux disease with Barrett's esophagus averaging 14 days in 
duration three or four times yearly, with continuous moderate 
manifestations.  The claims file also includes a December 
2002 statement from the veteran's private physician to the 
effect that the veteran had gastroesophageal reflux disease 
with Barrett's esophagus, and experienced frequent esophageal 
distress, along with frequent gastroesophageal reflux disease 
when not taking medication.  

The report of the November 2003 VA gastrointestinal disorders 
examination shows that the veteran complained of chronic 
bloating, especially after eating, along with excessive 
belching and passing of gas.  He also complained of heartburn 
which he indicated he relieved by taking medication several 
times during the day and that, at night, he had bloating, 
belching, and passing of gas.  He further indicated that, for 
the previous three to four months, he had been having three 
or four loose stools daily every morning.  On examination, he 
was described as well developed and well nourished, 5 feet 
seven inches tall  and weighing 190 pounds.  An upper 
gastrointestinal series conducted pursuant to the examination 
showed minimal gastroesophageal reflux with no demonstrable 
esophageal abnormality or hiatal hernia and no evidence of 
peptic ulcer disease.   The diagnosis was gastroesophageal 
reflux disorder, as well as gastroparesis by history and 
Barrett's esophagus by history.  

After a review of this evidence, the Board finds that with 
the application of the benefit of the doubt rule a 20 percent 
disability rating may be assigned for the veteran's service-
connected diabetic gastroparesis.  The most recent medical 
evidence, which is the statement dated in February 2004, 
shows that the veteran suffers from continuous moderate 
gastric symptoms.  This satisfies the criteria for a 20 
percent disability rating, which requires continuous moderate 
manifestations.  
The evaluations of the veteran's private physician are 
somewhat at odds with the report of the November 2003 VA 
examination, including diagnostic testing which showed only 
minimal gastroesophageal reflux, with gastroparesis by 
history only.  However, the board believe that the evidence 
is in equipoise as to this matter, and a 20 percent rating 
will therefore be assigned.  See 38 C.F.R. §§ 3.102, 4.3 
(2004). 

Having determined that a 20 percent disability rating can be 
assigned, the next question to be decided is whether a rating 
greater than 20 percent is appropriate.  This must be 
answered in the negative.  The medical evidence does not 
demonstrate that anemia or weight loss is manifested, or that 
impaired health is demonstrated.  As noted above, the veteran 
weighs 190 pounds and engages in exercise daily.
The evidence also does not demonstrate that the veteran 
experiences recurrent incapacitating episodes; the February 
2004 private physician's statement is to the effect that the 
veteran's recurrent episodes are only moderate in nature.  
For these reasons a 40 percent or higher rating cannot be 
assigned.



Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

The Board, as discussed above, has determined that a rating 
of 20 percent for diabetic gastroparesis is appropriate.  As 
to whether this rating need be "staged," the Board notes 
that the medical evidence does not identify a specific date 
or moment at which the criteria for a 20 percent rating are 
satisfied.  Rather, the increased disability rating is based 
on evidence indicating that the veteran had, over a period of 
time, the manifestations by which a 20 percent rating could 
be assigned.  The Board therefore finds of the 20 percent 
disability rating awarded herein should be assigned as of 
February 14, 2002, the initial date assigned by the RO and 
the date of receipt by VA of an opinion from the veteran's 
treating physician to the effect that the veteran's diabetes 
had resulted in diabetic gastroparesis.       

Conclusion

In summary, for the reasons and bases discussed above, the 
Board finds that the evidence supports the award of a 20 
percent disability rating for service-connected diabetic 
gastroparesis.  The Board also finds that the preponderance 
of the evidence is against the award of a disability rating 
in excess of 20 percent.

The matter of an extraschedular rating will be discussed 
below.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected impotency.

The veteran is seeking an increased disability rating for his 
service-connected impotence, which is deemed to be a 
secondary product, but not a complication of, his diabetes 
mellitus and which is currently evaluated as noncompensable 
(zero percent disabling) under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2004).  

Assignment of diagnostic code 

The rating schedule does not set forth criteria specific to 
impotency.  See 38 C.F.R. § 4.20 (2004)  [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].
 
The veteran's impotency is currently rated under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2004) [penis, deformity, with 
loss of erectile power].  Diagnostic Code 7522 is deemed by 
the Board to be the most appropriate diagnostic standard.    
The severity of impairment resulting from impotence may best 
be rated by analogy to the criteria for penile deformity, 
which specifically references loss of erectile power 
(Diagnostic Code 7522).  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested or 
suggested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran's impotency 
is appropriately rated under Diagnostic Code 7522.

Specific schedular criteria

Penile deformity with loss of erectile power is assigned a 20 
percent disability rating under Diagnostic Code 7522.  This 
is the only rating available under that code.  

In this case, a noncompensable evaluation has been assigned 
by the RO under 38 C.F.R. § 4.31 (2004) [in every instance in 
which the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met].  In essence, the RO determined that the 
requirements for a compensable evaluation were not satisfied.  

The Board notes that the veteran is also in receipt of 
special monthly compensation due to the loss of use of a 
creative organ [see 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a)].  That matter is not on appeal and is not before 
the Board at this time.

The medical evidence of record is replete with complaints of 
erectile dysfunction.  The report of the November 2003 VA 
examination notes complaints by the veteran of erectile 
dysfunction, and unsuccessful attempts to resolve this 
problem by means of various remedies, to include Viagra(r) and 
needle injections.  The report included a diagnosis of 
history of erectile dysfunction.  The report of the July 2003 
VA diabetes mellitus examination likewise notes a report by 
the veteran of erectile dysfunction.  A diagnosis was made of 
erectile dysfunction by history.  
The report of an earlier VA diabetes mellitus examination, 
dated in May 2001, shows that the veteran indicated that he 
had been sexually impotent for approximately six years.  The 
examiner stated:  "He is sexually impotent.  This is due to 
diabetes, I think."  

During the February 2004 personal hearing, the veteran 
described his erectile dysfunction and sexual impotence.

Based on this evidence it appears that the veteran meets the 
requirements for a 20 percent rating under Diagnostic Code 
7522.  The Board has no reason to disbelieve the veteran's 
statements as to his loss of erectile power.  Moreover, there 
is nothing of record which indicates that this is due to any 
cause other than his service-connected diabetes mellitus.  
Accordingly, an increased disability rating of 20 percent is 
granted.  There is no higher rating available under the 
schedular criteria.  The matter of an extraschedular rating 
will be addressed by the board below.    

Fenderson consideration

With respect to staged ratings, there is no indication that 
the veteran's disability has changed appreciably since the 
date of his claim, December 19, 2000.  The veteran has 
reported that his problem dates back a number of years.  
Accordingly, a 20 percent disability rating is awarded as of 
that date.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

For the sake of brevity, the Board will address all three 
issues in the same discussion.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any of the service-connected disabilities 
that are the subject of this appeal.  There is also no 
evidence on file that any of these disabilities markedly 
interferes with employment. While the veteran's diabetes and 
gastroparesis no doubt interfere to some extent with his 
employability, as noted by the Board above it appears that he 
is not restricted in his activities by these specific 
disorders, or by his retinopathy.  Moreover, any such 
interference is reflected in the disability ratings that are 
currently assigned (including the 20 percent ratings assigned 
herein for diabetic gastroparesis and for impotency).  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected diabetes mellitus with retinopathy, 
diabetic gastroparesis, or impotency.


ORDER

An increased disability rating for service-connected diabetes 
mellitus Type II with diabetic retinopathy is denied.

A 20 percent disability rating for service-connected diabetic 
gastroparesis is granted, subject to the law and regulations 
governing the disbursement of VA compensation.

A 20 percent disability rating for service-connected 
impotency is granted, subject to the law and regulations 
governing the disbursement of VA compensation.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



